Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendment filed on 06/08/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 13,15,17-20 are objected to because of the following informalities

In the preamble of Claim 13 recites “wherein the determining the one or more resource block bundling group...” should be “wherein the determining the one or more resource block bundling groups...”. The claim should recite groups.

Claim 15 recites “wherein the first-type value it one of 2 or 4” should be “wherein the first-type value is one of 2 or 4”.

Claim 17 recites “wherein the determining the one or more resource block bundling group...” should be “wherein the determining the one or more resource block bundling groups...”. The claim should recite groups.

Claim 17 recites “...the one or more resource block bundling group in the scheduling resource corresponding to the terminal device are determined according to a first determining method; or determining, in response to the value of the resource bundling granularity being the second-type value, the one or more resource block bundling group in the scheduling resource corresponding to the terminal device according to a second determining method;  and performing, using the one or more resource block bundling group, data communication with the terminal device” should be
“...the one or more resource block bundling groups in the scheduling resource corresponding to the terminal device are determined according to a first determining method; or determining, in response to the value of the resource bundling granularity being the second-type value, the one or more resource block bundling groups in the scheduling resource corresponding to the terminal device according to a second determining method;  and performing, using the one or more resource block bundling groups, data communication with the terminal device”.

Claim 18 is also objected to as being dependent upon a rejected base claim.

Claim 19 recites “wherein the determining the one or more resource block bundling group in the scheduling resource corresponding to the terminal device groups in the scheduling resource corresponding to the terminal device comprises...”. The claim should recite groups.


Claim 20 recites “wherein the determining the one or more resource block bundling group...” should be “wherein the determining the one or more resource block bundling groups...” The claim should recite groups.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-12, 14, 16 are allowed.
Claims 13, 15, 17, 19-20 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claim 18 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Chen (et al. US 2016/0135170) method, system and apparatus for wireless communication at a device, where the device identify one or more resource uplink and downlink in TTI bundling parameters. The bundling parameters are related to resource allocation granularity level. Prior art reference failed to teach or disclose one or more resource block bundling groups in a scheduling 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631